Citation Nr: 9925717	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  98-14 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a passive-aggressive 
personality disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from November to 
December 1972, and from August 1973 to February 1974.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a February 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in North Little Rock, Arkansas.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran has been diagnosed as suffering from a 
personality disorder.

3.  A personality disorder is not a disease, disability, or 
condition for VA compensation purpose


CONCLUSION OF LAW

The claim for entitlement to service connection for a 
passive-aggressive personality disorder is denied for lack of 
entitlement under the law upon which relief may be granted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be awarded for any disease or injury 
that was incurred in or aggravated by the veteran's active 
service, or, for certain disorders, was present to a degree 
of ten percent or more within an applicable presumptive 
period.  See 38 U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.307 (1998).  Furthermore, when a 
disease was not initially manifested during service or within 
the applicable presumption period, direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred or aggravated during 
the veteran's service.  See 38 U.S.C.A. § 1113(b) (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  Service 
connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).

With respect to a claim of entitlement to service connection 
for a personality disorder, 38 C.F.R. § 3.303(c) (1998) 
provides that a personality disorder, e.g., a passive-
aggressive personality disorder, is not a disease or injury 
within the meaning of applicable legislation governing the 
awards of compensation benefits.  [See also O.G.C. Precedent 
82-90, 56 Fed. Reg. 45711 (1990) (previously issued as 
General Counsel Opinion Op. 1-85), which states that service 
connection may be granted for diseases, but not defects, of 
congenital, familial or developmental origin.]  As such, 
regardless of the character or quality of any evidence that 
the veteran could submit, such a condition may not be 
recognized as a disability under the terms of the VA Schedule 
for Rating Disabilities.  In other words, because the 
veteran's condition is not a disability that has been 
recognized as a chronic disorder for VA compensation 
purposes, there is no legal basis for the  grant of 
entitlement to service connection for a passive-aggressive 
personality disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303(c), 4.9 (1998).

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the then named 
United States Court of Veterans Appeals, and now known as the 
United States Court of Appeals for Veterans Claims (the 
Court), reiterated its position previously reported in King 
v. Brown, 5 Vet. App. 19, 21 (1993) and Tirpak v. Derwinski, 
2 Vet. App. 609, 610-11 (1992). That is, per 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1998), the appellant has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded.  The Sabonis decision further dictated that when 
there is a lack of entitlement under the law or an absence of 
legal merit, the claim should be dismissed.  Moreover, the 
action of Board should be terminated immediately concerning 
that issue.  See also Giancaterino v. Brown, 7 Vet. App. 555, 
561 (1995) (construing Sabonis, supra), and Florentino v. 
Brown, 7 Vet. App. 369 (1995).  Since there is no possible 
legal entitlement, this issue on appeal is denied


ORDER

Entitlement to service connection for a passive-aggressive 
personality disorder is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 


